IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. PD-1149-08


                           ERNEST MURRY MOORE, JR. Appellant

                                                v.

                                    THE STATE OF TEXAS

                 ON STATE’S PETITION FOR DISCRETIONARY REVIEW
                       FROM THE FIRST COURT OF APPEALS
                                 HARRIS COUNTY

       Per curiam.

                                           OPINION

       Appellant, Ernest Murry Moore, Jr., was convicted of capital murder and sentenced

to life in prison. Moore appealed, claiming, inter alia, that the trial court erred in denying

his Batson 1 challenges to seven African-American jurors. The court of appeals agreed that

the appellant met his burden to establish a Batson violation with respect to one of the jurors,

reversed the judgment of the trial court, and remanded the case to that court for further

proceedings. See Moore v. State, 265 S.W.3d 73, 90 (Tex. App.—Houston [1 st Dist.] 2008).


       1
           Batson v. Kentucky, 476 U.S. 79 (1986).
We granted the State’s petition for discretionary review to determine whether the court of

appeals “erred in holding that the trial court was required to find that the trial prosecutor

engaged in purposeful racial discrimination when she exercised a peremptory challenge”

against that particular juror.

       Having examined the record and briefs in this case, we conclude that our decision to

grant review was improvident. The State's petition for discretionary review is dismissed.

Delivered: July 1, 2009

Publish